       Case 1:18-cv-01599-NONE-JLT Document 36 Filed 10/15/20 Page 1 of 2


1
2
3

4
5
6

7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ALEJANDRO OCHOA,                                      Case No.: 1:18-CV-01599 NONE JLT

12                  Plaintiff,                             ORDER DISCHARGING ORDER TO SHOW
                                                           CAUSE; ORDER AMENDING THE CASE
13          v.
                                                           SCHEDULE
14   COUNTY OF KERN, et al.,

15                  Defendants.

16
17          The Court recently issued orders to show cause to the plaintiff and his counsel of record for

18   their repeated failures to comply with the Court’s orders. (Doc. 28; Doc. 31) Ms. Gyongyos has
19   not responded. Mr. Dunn has responded and though the response was unsatisfactory—both in tone
20   and content—the Court was most concerned about the statement made that the parties could not
21   sincerely discuss resolution of the matter given the status of the aborted discovery. Thus, the Court

22   held an informal telephonic conference (Doc. 33, 35). After conferring with counsel, the Court
23   and counsel developed a workable amended the case schedule. Therefore, the Court ORDERS:
24          1.      The orders to show cause (Docs. 28, 31) are DISCHARGED;

25          2.      The case schedule is amended as follows:

26                  a.      The depositions of the defendant deputies SHALL be completed no later
27   than November 13, 2020;
28                  b.      The parties SHALL disclose experts no later than December 4, 2020 and


                                                       1
       Case 1:18-cv-01599-NONE-JLT Document 36 Filed 10/15/20 Page 2 of 2


1    any rebuttal experts no later than January 8, 2021. The parties SHALL complete expert

2    discovery no later than February 12, 2021. The plaintiff has agreed he will submit to an

3    independent medical examination at the request of the defense. The defense may serve a demand

4    for the examination before the close of expert discovery. However, if the defense decides to offer

5    the examiner’s opinion at trial, the examiner must be disclosed. The defense may disclose the

6    examiner either in the initial expert disclosure due on December 4, 2020 or in the rebuttal expert

7    disclosure due on February 12, 2021. The report of the independent medical examination SHALL

8    be provided immediately after it is completed, and the defense SHALL NOT await the disclosure

9    to provide it to the plaintiff;

10                   c.       The settlement conference is set on April 16, 2021 at 9:00 a.m. Counsel

11   SHALL exchange settlement offers and lodge confidential settlement conference statements, as

12   required by the scheduling order (Doc. 11 at 5-6);

13                   d.       The pretrial conference is set on June 7, 2021 at 3:30 p.m.

14           3.      Because the plaintiff has agreed to dismiss the Monell claim. Defense counsel

15   SHALL provide via email a stipulated dismissal of this claim to plaintiff’s counsel no later than

16   October 16, 2020. The stipulated dismissal of this claim SHALL be filed no later than October

17   23, 2020.

18
19   IT IS SO ORDERED.

20       Dated:     October 15, 2020                            /s/ Jennifer L. Thurston
21                                                       UNITED STATES MAGISTRATE JUDGE

22
23
24

25
26
27
28


                                                        2
